Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
4.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 13, and 18 specifically limit the subject matter of distance marks to be superimposed at equidistant distances in front of the waypoint. Support for said subject matter is found in only a single paragraph of the originally filed specification of the current application outside of the originally filed claims. Paragraph [0031] reiterates that the distance marks can be superposed at equidistant distances and examples said distances. Paragraph [0035] specifically describes in a further disclosed embodiment, the calculation of distance marks is performed based on the own speed of the observer vehicle (relating to the instantaneous speed as claimed). The equidistant distances are void of any correspondence to vehicle speed and described to be of a different embodiment. 
Therefore, claims 3, 13, and 18 are found to be new matter as they are not disclosed to be of the same embodiment as the newly amended subject matter limiting the scope of the distance marks to be positioned based on instantaneous speed. The claims comprise an art rejection below.
Claims 5-7, 9, 15-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5-7, 9, 15-17, and 20-22 specifically limit the subject matter of distance marks to each be a plurality of grid points or are composed of three grid points and symbolize an arrow. Support for said subject matter is found in two respective paragraphs of the originally filed specification of the current application outside of the originally filed claims. Paragraph [0032] reiterates that the distance marks are each composed of a plurality of grid points and paragraph [0033] reiterates that the distance marks can be compose of three or give grid points and symbolize an arrow. can be superposed at equidistant distances and examples said distances. Paragraph [0035] specifically describes in a further disclosed embodiment, the calculation of distance marks is performed based on the own speed of the observer vehicle (relating to the instantaneous speed as claimed). The plurality of grid points or three grid points are void of any correspondence to vehicle speed and are described to be of a different embodiment. 
Therefore, claims 5-7, 9, 15-17, and 20-22 are found to be new matter as they are not disclosed to be of the same embodiment as the newly amended subject matter limiting the scope of the distance marks to be positioned based on instantaneous speed. The claims do not comprise an art rejection below and are objected to being allowable if rewritten into independent claim form but would only be allowable if this 112 rejection is withdrawn or overcome. This 112 rejection may be withdrawn or overcome by identifying support for the combined embodiments.


Further, it should be noted claims 5-7, 9, 15-17, and 20-22 are all objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, 

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent Application Publication 2012/0268351), herein after referred to as Sasaki, in view of Suzuki (US Patent Application Publication 2020/0183157), herein after referred to as Suzuki.
Regarding independent claim 8, Sasaki discloses an apparatus for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation vehicle (Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the apparatus comprising: 
the display unit with which virtual additional information is superposed into a field of view of the driver or of the operator of the apparatus (Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].); and 
a computation unit configured to calculate a distance of the observer transportation vehicle relative to a waypoint (Figures 1A-1D reference direction change point 351. Paragraph [0048] describes to determine the travel route in relation to the car by a navigation system and additionally to determine the travel/navigation route including the waypoint by the navigation system.);
wherein the computation unit calculates the augmented reality superposition of a navigation path along a navigation route at least up to the waypoint as the observer transportation vehicle approaches the waypoint (Paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system), 
wherein augmented reality superposition of the navigation path comprises distance marks spaced to correspond to real distances between the observer transportation vehicle and the waypoint (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).) [ ].
Sasaki does not specifically disclose wherein augmented reality superposition of the navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s distance marks spaced between an observer transportation vehicle and a waypoint with the known technique of being spaced as distances scaled to real distances yielding the predictable results of allowing a driver to easily recognize the current inter-vehicle distances without taking eyes away from the front of the vehicle as disclosed by Suzuki (paragraph [0162]).
Further, Sasaki does not specifically disclose wherein the augmented reality superposition comprises distance marks spaced at distances scaled to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle.
Kosaka discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances corresponding to real distances between the observer transportation vehicle and the waypoint (figure 1 and paragraphs [0030]-[0031] describes navigation path/direction guide image 200 configured with multiple distance marks/guide icons 210 superimposed on the road RD in front of the vehicle V in the traveling direction thereof (scaled to real distances L2) between the observer transportation vehicle V and a waypoint P), wherein the augmented reality superposition comprises distance marks spaced at distances corresponding to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle (Figures 4A-5B depicts the relationship between distances of the waypoint P and vehicle V and real distances L. Paragraph [0053] describes to display the pattern, of guide image 200 comprising guide icons 210, such that the higher the traveling speed (instantaneous speed) of the vehicle V the larger the intervals/distance between marks/guide icons 210 are).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki-Suzuki’s distance marks spaced at distances scaled to real distances with the known technique of being positioned in the navigation path based on instantaneous speed of the observer transportation vehicle yielding the predictable results of showing the driver position of the turn/waypoint with sufficient margin at higher vehicle speeds and reducing botheration caused by displaying the direction guide image at lower vehicle speeds as disclosed by Suzuki (paragraph [0108]).
Regarding claim 10, Sasaki discloses the apparatus of claim 8, wherein the display unit is a head-up display (HUD) (paragraph [0029] describes the display to be HUD type) or smartglasses. 
Regarding claim 11, Sasaki discloses a transportation vehicle, wherein the transportation vehicle comprises the apparatus of claim 8 (paragraph [0031] describes the display to be implemented in a vehicle). 

6.		Claims 1-4, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Yamaguchi et al. (US Patent Application Publication 2017/0336222), herein after referred to as Yamaguchi, in view of Meredith et al. (US Patent 9,581,457), herein after referred to as Meredith, in view of Suzuki, and further in view of Kosaka et al. (US Patent Application Publication 2018/0306597), herein after referred to as Koasak.
Regarding independent claim 1, Sasaki discloses a method for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation vehicle (Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the method comprising: 
ascertaining by a localization system, a position of the observer transportation vehicle (paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
detecting a location of a waypoint along a navigation route [ ] (figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint (paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).) and [ ].
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
Yamaguchi discloses capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings (paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).
Yamaguchi discloses utilizing LiDAR, radar, camera imaging as an alternative to the navigation system for detecting distance to a waypoint along a navigation route.
Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Additionally, Sasaki does not specifically disclose wherein augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s distance marks spaced between an observer transportation vehicle and a waypoint with the known technique of being spaced as distances scaled to real distances yielding the predictable results of allowing a driver to easily recognize the current inter-vehicle distances without taking eyes away from the front of the vehicle as disclosed by Suzuki (paragraph [0162]).
Further, Sasaki does not specifically disclose wherein the augmented reality superposition comprises distance marks spaced at distances scaled to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle.
Kosaka discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances corresponding to real distances between the observer transportation vehicle and the waypoint (figure 1 and paragraphs [0030]-[0031] describes navigation path/direction guide image 200 configured with multiple distance marks/guide icons 210 superimposed on the road RD in front of the vehicle V in the traveling direction thereof (scaled to real distances L2) between the observer transportation vehicle V and a waypoint P), wherein the augmented reality superposition comprises distance marks spaced at distances corresponding to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle (Figures 4A-5B depicts the relationship between distances of the waypoint P and vehicle V and real distances L. Paragraph [0053] describes to display the pattern, of guide image 200 comprising guide icons 210, such that the higher the traveling speed (instantaneous speed) of the vehicle V the larger the intervals/distance between marks/guide icons 210 are.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki-Suzuki’s distance marks spaced at distances scaled to real distances with the known technique of being positioned in the navigation path based on instantaneous speed of the observer transportation vehicle yielding the predictable results of showing the driver position of the turn/waypoint with sufficient margin at higher vehicle speeds and reducing botheration caused by displaying the direction guide image at lower vehicle speeds as disclosed by Suzuki (paragraph [0108]).
Regarding claim 2, Sasaki discloses the method of claim 1, wherein the distance marks are calculated as a grid comprising a plurality of grid points, wherein the distance marks are represented as colored or shaped highlighting of grid points in the animation graphic (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles described in paragraph [0087] to be colored). 
Regarding claim 3, Sasaki and Suzuki discloses the method of claim 2, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).). 
Regarding claim 4, Sasaki discloses the method of claim 1, wherein the distance marks are positioned in the navigation path based on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding independent claim 12, Sasaki discloses a non-transitory computer readable medium containing instructions to perform a method for calculating an augmented reality superposition of additional information for a display on a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].) in response to being executed in a computation unit (Figure 2 reference image data generation unit 130 described in paragraph [0036] to generate image data. It is considered inherent that a digital processing unit executes software for performing the digital process.), wherein the method comprises: 
ascertaining by a localization system, a position of the observer transportation vehicle (paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
detecting a location of a waypoint along a navigation route [ ] (figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint (paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).) and [ ].
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
Yamaguchi discloses capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings (paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).
Yamaguchi discloses utilizing LiDAR, radar, camera imaging as an alternative to the navigation system for detecting distance to a waypoint along a navigation route.
Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Additionally, Sasaki does not specifically disclose wherein augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s distance marks spaced between an observer transportation vehicle and a waypoint with the known technique of being spaced as distances scaled to real distances yielding the predictable results of allowing a driver to easily recognize the current inter-vehicle distances without taking eyes away from the front of the vehicle as disclosed by Suzuki (paragraph [0162]).
Further, Sasaki does not specifically disclose wherein the augmented reality superposition comprises distance marks spaced at distances scaled to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle.
Kosaka discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances corresponding to real distances between the observer transportation vehicle and the waypoint (figure 1 and paragraphs [0030]-[0031] describes navigation path/direction guide image 200 configured with multiple distance marks/guide icons 210 superimposed on the road RD in front of the vehicle V in the traveling direction thereof (scaled to real distances L2) between the observer transportation vehicle V and a waypoint P), wherein the augmented reality superposition comprises distance marks spaced at distances corresponding to real distances and positioned in the navigation path based on instantaneous speed of the observer transportation vehicle (Figures 4A-5B depicts the relationship between distances of the waypoint P and vehicle V and real distances L. Paragraph [0053] describes to display the pattern, of guide image 200 comprising guide icons 210, such that the higher the traveling speed (instantaneous speed) of the vehicle V the larger the intervals/distance between marks/guide icons 210 are).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki-Suzuki’s distance marks spaced at distances scaled to real distances with the known technique of being positioned in the navigation path based on instantaneous speed of the observer transportation vehicle yielding the predictable results of showing the driver position of the turn/waypoint with sufficient margin at higher vehicle speeds and reducing botheration caused by displaying the direction guide image at lower vehicle speeds as disclosed by Suzuki (paragraph [0108]).
Regarding claim 13, Sasaki and Suzuki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).).
Regarding claim 14, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are positioned in the navigation path based on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding claim 18, Sasaki and Suzuki discloses the apparatus of claim 8, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).).
Regarding claim 19, Sasaki discloses the apparatus of claim 8, wherein the distance marks are positioned in the navigation path based on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 

Allowable Subject Matter
7.		Claims 5-7, 9, 15-17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the corresponding 112 rejection of the claims withdrawn or overcome.
The following is a statement of reasons for the indication of allowable subject matter: independent claims limit the distance marks to be scaled to real distances and positioned based on instantaneous speed. Prior art cited for said subject matter regard Suzuki figure 11 with inter-vehicle distance marks and Kosaka figures 4A-4B with distance marks 210. However, both Suzuki and Kosaka disclose their distance marks as singular distance marks. The cited claims objection to above regard wherein the distance marks are each composed of a plurality of grid points or are composed of three grid points. Previously cited art Uenuma and Akita are cited to disclose the known technique of forming a singular distance mark each into a plurality of grid points. Kosaka is silent in regards to spacing of distance marks (each composed of a plurality of grid points) to be positioned based on instantaneous speed.

Response to Arguments
8.		Applicant's arguments filed 5/3/2022 have been fully considered and relate towards newly amended subject matter filed 4/5/2022. The advisory action filed 4/20/2022 described prior art Kosaka as disclosing the newly amended subject matter. Application argues Kosaka fails to teach or suggest distance between the signal marks. The examiner respectfully disagrees. Kosaka Paragraph [0053] describes to display the pattern, of guide image 200 comprising guide icons 210, such that the higher the traveling speed (instantaneous speed) of the vehicle V the larger the intervals/distance between marks/guide icons 210 are. This specifically identifies the distances between the distance marks as increasing/decreasing based on instantaneous vehicle speed.
		Applicant’s next argument relies on hindsight based on the number of references utilized to reject the subject matter of the independent claims. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Further, applicant provides a piece meal analysis of the combination of arts. Applicant argues Kosaka fails to teach distance marks spaced at distances scaled to real distances. Kosaka was not disclosed to teach said subject matter. Said subject matter was previously rejected by prior art Suzuki which is upheld above. Kosaka is utilized to position the display marks based on instantaneous speed and combined with Suzuki. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant remarks combination rational to be updated citing aspects of the prior art which are not actually utilized in the rejection. For example, applicant cites prior art Meredith’s displays of points of interest. However, Meredith was only cited for disclosing a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively). While an art, invention, application discloses multiple aspects of the invention the totality of the invention does not negate certain aspects from being obvious to combine as known in the art. In this instance, Meredith’s aspect of utilizing LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display is performed individually/separate of the ability to display points of interest. This makes the argument of combination rational moot.
An interview will be granted at applicant’s request. This action is non-final.

Conclusion
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622